Opinion by
Judge Cofer:
The paper executed by Anderson shows that the appellant then understood that he held the note for collection; and the appellant was bound to know that, having it for that purpose, he had no right to make any contract on behalf of the appellee to surrender the note *553to him. And he seems then to have so understood the matter, because he took from Anderson an agreement to endeavor to raise the money to- pay it over to the appellee.
Vance & Merritt, for appellant. M. Yeaman, for appellee.
He does not allege that he then supposed Anderson-was the owner of the note; but says it was placed in his hands, and that Anderson “represented to him that he had full power, right and authority to collect, control, or dispose of it.” He must, therefore, have known that the note did not belong to Anderson, and that he held it for the appellee. Knowing this fact, it was his duty to- learn what authority Anderson had in the premises; and having trusted to his statement, he cannot now escape liability without showing that Anderson had the authority which he claimed.
If Anderson had claimed to be the owner of the note, and the appellant, trusting to that statement, had dealt with him in the manner in which he did, it may be that the appellee, having indorsed her name on the note, and thereby put it in Anderson’s power to deceive him, the appellee would be compelled to look to Anderson. But as the appellant knew that the note did not belong to- Anderson, he dealt with him at his peril. The mere possession of a note by an attorney at law does not import more than that he has authority to collect it; and if the obligor deals with him beyond the ordinary mode of making payment, he is in precisely the same situation as any other person dealing with an agent whose powers are limited.
Judgment affirmed.